*502
SUMMARY ORDER

Michael Golden appeals from an order dismissing his complaint pursuant to the doctrine of res judicata. We assume the parties’ familiarity with the underlying facts, the procedural history, and the issues presented for review.
In 2007, the district court granted summary judgment to defendant New York City Department of Environmental Protection on Golden’s complaint alleging a violation of, inter alia, the Family Medical Leave Act (“FMLA”), 29 U.S.C. §§ 2601-2654. Golden thereafter filed a new complaint in which he raised effectively the same FMLA claim that the court dismissed in 2007.
We affirm for substantially the reasons stated in the district court’s opinion. See Golden v. N.Y. City Dep’t of Envtl. Prot., No. 08-civ-1513, 2008 WL 4344524 (S.D.N.Y. Sept. 16, 2008).
Finding no merit in Golden’s remaining arguments, we hereby AFFIRM the judgment of the district court.